UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,
-against- ORDER
KEVIN WHIDBEE, 18 Cr. 364 (PGG)

Defendant.

 

 

PAUL G. GARDEPHE, U.S.D.J.:

At the suggestion of the U.S. Probation Department, the Government has
requested that the February 6, 2020 hearing scheduled to address Defendant’s alleged violations
of supervised release be adjourned six months. (Dkt. No. 399) Defense counsel consents to this
request. Accordingly, the hearing is adjourned to August 3, 2020 at 4:30 p.m. in Courtroom
705 of the Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New
York. The parties are directed to submit status letters by July 27, 2020.

Dated: New York, New York
February 5, 2020

SO ORDERED.

Paul G. Gardephe y
United States District Judge

 
